Hon. H. H. Smith               Opinion No. V-88
County Attorney
carson county                  Re: Clarification of Article
Panhandle, Texas                   666-27 (a), Vernon's Penal
                                   Code, regarding transport-
                                   ing alcoholic beverages.
Dear Sir:

          Your letter of November 21, 1.946, requesting the opin-
ion of this department on the questions stated therein reads in
part s.6follows:
            II
             . . .

           "(a). To what class or classes of transport-
     ers does subsection (a) of the aforesaid Article
     666-27, Penal code, apply? That is, does it apply
     to public carriers, private carriers, or those trans-
     porting for their own personal uss, or to all trans-
     porters alike7

          'l(b). Is it in violation of subsection (a) of
     Article 666-27, Penal Code, for a person to trans-
     port whiskey or other alcoholic beverage, for his
     own personal consumption, from a place where the
     sale thereof is legalto a place where the posses-
     sion thereof is legal, without having in his pos-
     session and available the statements required in
     subsection (a), Article 666-27, above quoted?

          "(c). Is there any limit as to the quantity of
     whiskey or other alcoholic beverages which one might
     transport before being required to have in his poS-
     session and available the statements above referred
     to? In other words, would the transportation of a
     pint or a quart require the statement the same as
     would a much larger quantity?"

            Paragraph (a) of Article 666-27,   Vernon's Penal Code,
provides:
                                                                      .




Hon. H. H. Smith, Page 2   (V-88)



         "It shall be unlawful for any person to trans-
    port into this State or upon any public highway,
    street, or alley in this state any liquor unless
    the person accompanying or in charge of such ship-
    ment shall have present and available for exhibition
    and inspection, a written statement furnished and
    signed by the shipper, showing the name and address
    of the consignor and the consignee, the origin and
    de&nation   of such shipment, and such other infor-
    mation as may be required by rule and regulation of
    the Board. It shall be the duty of the person in
    charge of this shipment while the same is being
    transported, to exhibit such written statement to
    the Board or any of its authorized representatives
    or to any peace officer making demand therefor, and
    it shall be unlawful for any person to fail or re-
    fuse to exhibit the same upon such demand. Such
    written statement shall be accepted by such repre-
    sentative or officer as prims facie evidence of the
    lawful right to transport such liquor." (Emphasis
    added.)

          In regard to your question (a), we think that a cor-
rect construction of Article 666-27 (a), Vernon's Penal Code, in
view of the parts which have been emphasized, supra, is that the
Legislature intended it to apply only to shipments or consign-
ments of liquor. Thus we are 'ofthe opinion that this Article
applies to common carriers, private carriers, or to any person
who is transporting for .another,and does not apply to a person
who is transporting liquor for his own personal consumption.
The language used in this Article precludes the possibility of
its application to a person who is transporting such liquor for
his own personal use, as in such case, there would obviously not
be a "shipper," nor would there be a "consignor" or "consignee."

           In answer to your question (c), regarding the quantity
of whiskey or other alcoholic beverages which one might transport
before being required to have in his possession the statement pro-
vided for in Article 666-27 (a), Vernon's Penal Code, we wish to
say that after a careful search of the authorities, we are of the
opinion that, if there is a shipment or consignment as we have re-
ferred to above, the provisions of this Article must be complied
with regardless of the amount of liquor being so transported or
shipped. In this connection, see Fields v. State, 174 S.W.(2d)
733, which was an appeal from a conviction for the unlawful trans-
portation of intoxicating liquors on a highway under Article 666-
27 (a), Vernon's Penal Code. In this particular case, there was
involved twenty-three  one-halfpintbottlesof whiskeyand six gallons
.,   .



         Hon. H. H. Smith, Page 3   (v-88)



         of wine, but the Court of Criminal Appeals in an opinion by
         Judge Graves, stated:

                   'The sole ground of defense is that it is not
              unlawful to transport liquor in this State unless
              more than a quart is thus transported. We do not
              think the statute is subject to such construction
              . . . .t,

                   The above comments would cause your questions(b) to
         be answered in the negative. However, we call your attention
         to Article 666-4 (a), Vernon's Penal Code, which deals with un-
         lawful transportation of liquor in a wet area without a permit,
         and to Article 666-4 (b), Vernon's Penal Code, dealing with the
         unlawful transportation of liquor in a dry area. Such sections
         provide as follows:

                 .'"(a). It shall be unlawful for any person to
              manufacture, distill, brew,~ sell, possess for the
              purpose of sale,,import into this state, export from
              the state, transport, distribute, warehouse, store,
              solicit orders,for,take orders for, or for the pur-
              pose of sale to bottle, rectify, blend, treat, forti-
              fy, mix, or process any liquor in any wet area without
              first having procured a permit of the class required
              for such privilege."

                  "(b). It shall be unlawful,for any person in
             any dry area to manufacture, distill, brew, sell,
             posses% for the purposeHon. H. H. Smith, Page 4   (V-88)



         "(1). It is provided that any person who pur-
    chases alcoholic beverages for his own consumption
    may transport same from a place where the sale there-
    of is legalto a place where the possession thereof
    is legal."
           . . .
         “(3).  It Is provided that it shall be lawful
    for the holders of Carrier's and Private Carrier's
    Permits to transport liquor from one wet area to an-
    other'wet area where in the course of such trana-
    portation it is necessary or convenient to cross a
    dry area."

                           SUMMARY

          Article 666-27 (a), Vernon's Penal Code, ap-
     plies only to shipments or consignments of liquor
     made by common carriers, private carriers, or a per-
     son transporting for another, and does not apply to
     an individual who is transporting such liquor for
     his own personal u%e. It is immaterial under this
     Article whether more than a quart is being so shipped
     or transported. (Fields v. State, 174 S.W.(2d) 733).
     However, paragraphs (a) and (b) of Article 666-4,
     Vernon's Penal Code, regulating transportation of
     liquor in dry and wet areas, are equally applicable
     to common carriers, private carriers, a person trans-
     porting for another, and to persons who are trans-
     porting for their own personal use.

                                    Yours very truly,
                              ATTOFXEYGENERALOF    TEXAS

                                     /S/ William S. Lott
WSL:rt:sl:em                  BY
                                     William S. Lott
                                     Assistant

                              APPROVED MAR 20 1947
                                  /S/ Price Daniel
                              A!!LTOFXEYGENERALOFTEXAS